Citation Nr: 1233623	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-04 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for schizoaffective disorder, bipolar type, claimed as a mental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes the Veteran was scheduled for a Video Conference Hearing in March 2012; however, he failed to appear.  If a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2011).  The Veteran requested his hearing be rescheduled for good cause.  The Board found good cause was shown for failing to appear at the scheduled hearing and for failing to provide a timely request for a new hearing date.  Accordingly, the hearing was rescheduled.  See 38 C.F.R. § 20.704(d) (2011).  A Video Conference Hearing was subsequently scheduled and held in July 2012.  The Veteran testified at that time and the hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents reasonably expected to be part of the record, and such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

During the July 2012 Video Conference Hearing, the Veteran indicated he is currently seeing Dr. H. for private mental health treatment.  Treatment records from Dr. H. are not currently associated with the claims file nor is there any indication attempts to obtain these records have been made.  Accordingly, attempts must be made to obtain treatment records from Dr. H. pertaining to the Veteran.

During the July 2012 hearing, the Veteran reported receiving Social Security Administration (SSA) disability benefits and a pension from the United States Postal Service.  During the April 2009 VA examination, the examiner noted the Veteran was receiving SSA benefits.  However, records regarding the Veteran's SSA disability benefits have not been associated with the claims file, and the record contains no indication any attempts were made to obtain the Veteran's complete SSA record.  The Board notes SSA records are potentially relevant to its determination, and VA is obligated to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, attempts must be made to obtain the Veteran's complete SSA record.

Since the claims file is being returned, it should be updated to include any VA treatment records compiled since April 2009.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board acknowledges the Veteran was afforded a VA examination in April 2009.  However, since new records are likely to be associated with the claims file over the course of this remand, the Veteran should be afforded another VA examination, to include a review of the complete claims file.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination, which is accurate and fully descriptive).



Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA treatment records pertaining to the Veteran dated since April 2009.  

2.  Contact the Veteran and request he identify the name, address, and approximate dates of the private mental health treatment he reported he was receiving during the July 2012 hearing.  After securing proper authorization, request those treatment records pertaining to the Veteran's mental health treatment.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

3.  Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development must be documented in the claims file.  If the search for these records is negative, it must be noted and the Veteran must be informed in writing.

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, onset, and etiology of any mental disorder found to be present, to include schizoaffective disorder, bipolar type.  The claims file should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims file and the remand have been reviewed.  All tests and studies deemed necessary by the examiner should be performed.  Based on the examination and a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any mental disorder found to be present, to include schizoaffective disorder, bipolar type, is etiologically related to any incident during the Veteran's active service, to include an incident where a plane stalled and lost altitude during a flight on which the Veteran was the aerial photographer.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in a legible report.

5.  Thereafter, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative, if any, a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


